NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QUAN BIN JIN,                                    No.   13-70415

                Petitioner,                      Agency No. A087-957-040

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 11, 2018**
                                  Honolulu, Hawaii

Before: WARDLAW, BERZON, and BENNETT, Circuit Judges.


      Quan Bin Jin petitions for review of a Board of Immigration Appeals (BIA)

decision dismissing his appeal from an Immigration Judge’s (IJ) order finding him

removable under 8 U.S.C. § 1182(a)(7)(A)(i)(I).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We agree with the BIA that Jin is removable under § 1182(a)(7)(A)(i)(I).

Jin offers several arguments for why he is not, but Minto v. Sessions, 854 F.3d 619,

623–26 (9th Cir. 2017) squarely forecloses those arguments.

      We reject Jin’s remaining arguments. First, Jin argues that the IJ and BIA

erred in assigning the burden of proof to him, rather than to the government.

Because he is an imputed applicant for admission, however, Jin indeed bears the

burden of proof. See id. at 624–25 (quoting 8 U.S.C. §§ 1229a(c)(2)(A)–(B)).

      Second, Jin argues that the single-member BIA decision violated his due

process rights because some issues presented by his case were novel and thus

inappropriate for streamlining. The BIA reviewed Jin’s appeal before Minto was

decided, and so these issues may have been novel at the time. But even assuming

streamlining was inappropriate when it occurred, remand would be futile in light of

Minto, which now forecloses Jin’s arguments. See 854 F.3d at 623–26.

      Finally, because our review is limited to the grounds upon which the BIA

relied, we decline to reach the issue of whether Jin is removable under 8 U.S.C.

§ 1182(a)(6)(A)(i).1 See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004).

      DENIED.


1
      Neither the IJ nor the BIA reached this issue. We nonetheless note—as the
BIA did—that the administrative record is “devoid” of any evidence that Jin was
lawfully present in the Commonwealth of the Northern Mariana Islands on
November 28, 2009 for purposes of Jin’s removability under 8 U.S.C.
§ 1182(a)(6)(A)(i). See 48 U.S.C. § 1806(a)(1)(A).

                                         2